Louis Ivory, Jr. v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-03-518-CR



LOUIS IVORY, JR.	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 372
ND
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On August 7, 2003, a jury found Appellant Louis Ivory, Jr. guilty of indecency with a child by exposure, and, after Appellant pled true to the habitual offender notice, the trial court sentenced him to forty-five years’ confinement in the Institutional Division of the Texas Department of Criminal Justice.  No motion for new trial was filed.  Appellant’s notice of appeal was due by September 8, 2003.
(footnote: 2)  It was not received until December 5, 2003; thus it was untimely.
(footnote: 3)
	Because the notice of appeal was untimely, we sent a letter to Appellant on December 18, 2003, requesting a response showing grounds for continuing the appeal, as it appeared we lacked jurisdiction.  We received no response.

A notice of appeal that complies with the requirements of rule 26 is essential to vest this court with jurisdiction.
(footnote: 4)  The Texas Court of Criminal Appeals has expressly held that, without a timely filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction over an appeal.
(footnote: 5)  
Because Appellant’s notice of appeal was untimely filed, we dismiss this case for want of jurisdiction.
(footnote: 6)












PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
47.2(b)

DELIVERED:  March 4, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.2(a)(1).


3:Id.


4:Id.
; 
see Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); 
York v. State
, 69 S.W.3d 792, 794 n.5 (Tex. App.—Fort Worth 2002, no pet.).


5:See Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
 see also Slaton
, 981 S.W.2d at 210.


6:See 
Tex. R. App. P.
 26.2(a)(1), 43.2(f).